Citation Nr: 0530225	
Decision Date: 11/10/05    Archive Date: 11/30/05

DOCKET NO.  99-08 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
residuals of a skull fracture.

2.  Entitlement to an increased rating for second and third 
degree burns to the neck, back, arms, and flanks, currently 
evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from December 1949 to 
December 1953 and from November 1954 to March 1973.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from a January 1999 rating decision 
that, inter alia, denied increased ratings for residuals of a 
fractured skull, second and third degree burns to the neck, 
back, arms, and flanks with residuals of minimal 
hyperpigmentation, and left ear hearing loss.  The veteran 
filed a notice of disagreement in February 1999.  The RO 
issued a statement of the case in March 1999 and received the 
veteran's substantive appeal in May 1999.

In September 2000 and November 2003, the Board remanded these 
matters to the RO for additional development.  In December 
2001, the RO granted service connection for right ear hearing 
loss.  However, the RO found that a higher evaluation was not 
warranted for bilateral hearing loss.  Supplemental 
statements of the case (SSOC) issued in January 2002, 
February 2003, June 2003 and April 2005 reflect the RO's 
continued denial of the veteran's claims.

After issuance of the last SSOC in April 2005, the veteran 
submitted a waiver of a waiting period and requested his 
claims be immediately forwarded to the Board.  Attached to 
that submission, the veteran included a copy of an outpatient 
treatment record from July 1999, a copy of which was already 
of record, as well as a quite bare treatment log for the 
period from January 1997 to February 1999.  The July 1999 
treatment record is a duplicate of a record already 
considered by the RO, and the claims file contains the actual 
treatment records considered by the RO reduced to short log 
references in the recent submission.  Pursuant to 38 C.F.R. 
§ 20.1304 (2004), pertinent evidence received by the Board 
not previously considered necessitates a return of the case 
to the agency of original jurisdiction (AOJ) for review, 
consideration and preparation of a SSOC prior to a Board 
decision unless there has been a waiver of such referral.  
The evidence submitted in this case does not suggest any 
evidence not already considered and, accordingly, does not 
require issuance of a SSOC or preclude a decision by the 
Board at this time. 

The Board previously noted that in an October 2003 brief, the 
veteran's representative addressed the "amended issue" of 
entitlement to separate 10 percent ratings for service-
connected tinnitus of the right and left ears, in addition to 
the issues noted above.  The Board pointed out, however, that 
while the RO granted service connection and assigned a 10 
percent rating for the bilateral tinnitus in September 1999, 
the RO did not initiate an appeal with respect to that issue; 
hence, such issue was not properly before the Board, and it 
was referred back to the RO for disposition.  Inasmuch as the 
record does not reflect any action taken with respect to that 
claim, the Board again refers this matter to the RO for 
appropriate action.

When the case was previously before the Board in November 
2003, it was also noted that in March 2003, the veteran 
claimed entitlement to service connection for headaches as 
directly due to service, and the matter was referred to the 
RO for adjudication.  The record does not reflect that such 
adjudication was completed, and this matter is again referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  The appellant's residuals of a skull fracture disability 
are characterized by evidence indicating the absence of 
evidence of a loss of part of the skull or other pathology 
associated with the claimed disorder.  

3.  Service connected burn residuals are manifested by 
"barely noticeable hyperpigmentation distributed over the 
lower part of the neck, posteriorly, and the entire surface 
of the back , and most of his shoulders and about 50 percent 
of his lateral flanks and about 25 to 50 percent of the 
posterior surface of his arms, without functional 
impairment" and for which the examiner could "basically see 
no disability." 

4.  Audiological examination in June 2003 revealed Level II 
loss of auditory acuity in the right ear and Level XI loss of 
auditory acuity in the left ear as defined in VA's Schedule 
for Rating Disabilities. 


CONCLUSIONS OF LAW

1.  The schedular criteria for a compensable rating for 
residuals of a skull fracture disability have not been met.  
38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107(a) (West 2002); 
38 C.F.R. §§ 3.159, 4.1-4.14, 4.40-4.46, 4.71a, Diagnostic 
Code 5296 (2005).  

2.  The criteria for a rating in excess of 10 percent for 
second and third degree burns to the neck, back, arms, and 
flanks with residuals of minimal hyperpigmentation, have not 
been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.14, 4.118, Diagnostic 
Codes 7800 to 7804 (prior to and from August 30, 2002).

3.  The criteria for an evaluation in excess of 10 percent 
for a bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.85, Diagnostic Code 6100 (prior to and from June 10, 1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).  

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board has 
determined that all notification and development action 
needed to render a fair decision on the claims for increased 
ratings for residuals of a skull fracture, second and third 
degree burns to the neck, back, arms, and flanks with 
residuals of minimal hyperpigmentation, and bilateral hearing 
loss has been accomplished.  

Through October 2002 and May 2004 notice letters, a March 
1999 SOC, as well as April 1999, September 1999, January 
2000, February 2003, June 2003 and April 2005 SSOCs, the RO 
notified the veteran and his representative of the legal 
criteria governing the claims, the evidence that had been 
considered in connection with the appeal, and the bases for 
the denial of the claims.  After each, they were afforded the 
opportunity to respond.  Hence, the Board finds that the 
veteran has received sufficient notice of the information and 
evidence needed to support his claims and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the October 2002 and may 2004 
notice letters together satisfy the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained by the claimant and which evidence, if any, 
will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)).  In those 
letters, the RO notified the veteran that VA was required to 
make reasonable efforts to obtain medical records, employment 
records, or records from other Federal agencies.  The RO also 
requested that the veteran identify any medical providers 
from whom he wanted the RO to obtain and consider evidence.  
Furthermore, the veteran was requested to provide the RO with 
any evidence or information in his possession pertaining to 
his claims.  

Also as regards VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
indicated above, all four content of notice requirements have 
been met in connection with the claims herein decided.  

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," the Secretary receives a 
complete or substantially complete application for VA-
administered benefits.  In that case, the Court determined 
that VA had failed to demonstrate that a lack of such 
pre-adjudication notice was not prejudicial to the claimant.  

In the case now before the Board, the documents meeting the 
VCAA's notice requirements were provided to the veteran after 
the January 1999 rating action on appeal.  The Board finds 
that the lack of full, pre-adjudication notice in this appeal 
does not, in any way, prejudice the veteran.  In this regard, 
the Court has also held that an error in the adjudicative 
process is not prejudicial unless it "affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  The Board finds that, with respect to the matter(s) 
herein decided, any delay in issuing the section 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
each claim was fully developed and re-adjudicated after 
notice was provided.  

As indicated above, the March 1999 SOC, as well as April 
1999, September 1999, January 2000, January 2002, February 
2003, June 2003 and April 2005 SSOCs notified the veteran 
what was needed to substantiate his claim(s) and also 
identified the evidence that had been considered with respect 
to the claim(s).  Furthermore, in the October 2002 and May 
2004 notice letters, the RO advised the veteran of VA's 
responsibilities to notify and assist him in his claims.  
After the notice letters, SOC, and SSOCs (to include the 
Board's September 2000 and November 2003 remands) the veteran 
was afforded an opportunity to respond.  The veteran has not 
identified any medical treatment providers from whom he 
wanted the RO to obtain records.  

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist in connection with any claim 
currently under consideration.  The veteran's service medical 
records are associated with the claims file, as are treatment 
records from the VA Medical Center (VAMC) in Columbia, South 
Carolina, outpatient treatment records from VA Clinic in 
Greenville, South Carolina and Greenville Memorial Hospital 
and St. Francis Hospital systems in Greenville, South 
Carolina.  The veteran has been afforded a number of VA 
examinations in connection with his claims; the reports of 
which are associated with the claims file.  Significantly, 
neither the veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional, 
existing evidence pertinent to the claim(s) for increased 
ratings for residuals of a skull fracture, second and third 
degree burns to the neck, back, arms, and flanks with 
residuals of minimal hyperpigmentation, and bilateral hearing 
loss that needs to be obtained.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim(s) is harmless.  
See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds there is no 
prejudice to the veteran in proceeding, at this juncture, 
with a decision on each of the claims herein decided.   

Increased Ratings

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  The disability must be viewed in relation 
to its history.  38 C.F.R. § 4.1.  The higher evaluation 
shall be assigned where the disability picture more nearly 
approximates the criteria for the next higher evaluation.  38 
C.F.R. § 4.7.  While lost time from work related to a 
disability may enter into the evaluation, the rating schedule 
is "considered adequate to compensate for considerable loss 
of working time from exacerbations proportionate" with the 
severity of the disability.  38 C.F.R. § 4.1.  

Service connection was established for the disabilities at 
issue pursuant to July 1973 and July 1974 rating actions.  
The evaluations assigned at those times have continued 
through the current claims that were initiated in March 1998.  
The primary concern in a claim for an increased evaluation is 
the present level of disability.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).  In Francisco, the Court stated that 
although a rating specialist was directed to review the 
recorded history of a disability in order to make an accurate 
evaluation, the regulations did not give past medical reports 
precedence over current findings.  Francisco, 7 Vet. App. at 
58.  Hence, for purposes of application of the schedular 
criteria, the Board assigns the greater weight of probative 
value to the recent VA compensation examinations detailed 
below.  The recent examinations are also relevant and 
adequate.  See Powell v. West, 13 Vet. App. 31 (1999).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's claims.  
The Board has found nothing in the historical record which 
would lead it to conclude that the current evidence of record 
is not adequate for rating purposes.  Moreover, the Board is 
of the opinion that this case presents no evidentiary 
considerations which would warrant an exposition of the 
remote clinical histories and findings pertaining to the 
veteran's disabilities at issue beyond that set forth below. 

In adjudicating the increased rating claim, the Board 
determines whether (1) the weight of the evidence supports 
the claim, or (2) the weight of the "positive" evidence in 
favor of the claim is in relative balance with the weight of 
the "negative" evidence against the claim: the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102;  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 

Residuals of a Skull Fracture

The veteran fell from his bunk in 1964, struck his head and 
sustained a skull fracture.  He was hospitalized and improved 
after several days to what was then characterized as an 
essentially normal condition.  In the context of the current 
claim, the veteran was afforded a VA examination in March 
1999, which produced the impression that there was no 
evidence of any neurologic residuals of skull fracture.  A VA 
examination from January 2001 also reported the absence of 
neurological problems associated with the skull fracture 
apart from sensorineural hearing loss on the left.  Another 
VA examination in February 2001 documented dull, global 
headaches most likely routine tension headaches; however, the 
examiner did not relate the symptomatology to the head injury 
in service.  At a March 2003 outpatient visit, the veteran 
reported a history of headaches after his head injury, but 
the examiner failed to report a diagnosis of post traumatic 
headaches.  Other treatment records do not reflect 
complaints, treatment or diagnoses relating to residuals of a 
skull fracture.  Careful examination of the claims file fails 
to reveal any bone loss associated with the skull fracture. 

Residuals of a skull fracture are not specifically addressed 
in the evaluation criteria.  Rating by analogy is appropriate 
where an unlisted condition is encountered, with evaluation 
rendered in accordance with the criteria for a listed closely 
related condition which approximates the anatomical 
localization, symptomatology and functional impairment.  
38 C.F.R. §§ 4.20, 4.27; see also Lendenmann v. Principi, 2 
Vet. App. 345 (1992); Pernorio v. Derwinski, 2 Vet. App. 625 
(1992).   

The RO apparently analogized the disability to a benign bone 
growth, and evaluated the disability under Diagnostic Code 
5099-5015.  Disability evaluations under Diagnostic Code 5015 
provide that benign new bone growths are to be rated based on 
limitation of motion of affected parts.  However, the 
suitability of that Diagnostic Code is at best questionable, 
inasmuch as the skull is not a body joint with a functional 
impairment that is quantifiable by loss of range of motion.  

The disability has additionally been considered pursuant to 
Diagnostic Code 5296, which the Board regards as a more 
appropriate analogy because that code more closely portrays 
approximates the anatomical localization, symptomatology and 
functional impairment.  Under that Diagnostic Code, an 80 
percent rating is assigned for loss of part of both inner and 
outer tables of the skull when the loss is accompanied by 
brain hernia.  Without brain hernia, a 50 percent rating is 
assigned if the area is larger than size of a 50-cent piece 
or 1.140 in. (7.355 cm.); a 30 percent rating is assigned for 
an intermediate area; and a 10 percent rating is assigned if 
the area is smaller than the size of a 25-cent piece or 0.716 
in. (4.619 cm.).  38 C.F.R. § 4.71a; Diagnostic Code 5296.

Diagnostic Code 5296 does not provide for a noncompensable 
disability evaluation.  However, in every instance where the 
schedule does not provide for a zero percent evaluation for a 
diagnostic code, a zero percent evaluation shall be assigned 
when the requirements for a compensable evaluation are not 
met.  38 C.F.R. § 4.31.  The Board notes there is no evidence 
of a loss of part of the skull as to warrant a compensable 
rating under the provisions of 38 C.F.R. § 4.71a, Diagnostic 
Code 5296 (2004).

In this case, the medical evidence has not attributed 
headaches to the residuals of a skull fracture.  For example, 
the January 2001 VA examination failed to identify any 
pertinent neurological deficits apart from hearing loss.  
Although the veteran advances that his headaches are related 
to his traumatic injury in service, the Board notes that the 
veteran's opinion as to medical matters, no matter how 
sincere, is without probative value because he, as a lay 
person, is not competent to establish a medical diagnosis or 
draw medical conclusions; such matters require medical 
expertise.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  

In sum, the medical evidence of record fails to identify any 
current residuals of a skull fracture, besides the veteran's 
left ear hearing loss.  As such, the Board must find that the 
preponderance of the evidence is against a compensable rating 
under any of the applicable diagnostic codes.  Therefore, the 
benefit-of-the doubt doctrine is inapplicable and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).

Burns to the Neck, Back, Arms, and Flanks with Residual 
Hyperpigmentation

The record establishes that the veteran's wife apparently 
became angry with him and poured boiling water over his back.  
A November 1999 VA examination report reveals that 
examination of his back revealed evidence of a change in the 
appearance of his skin on the entire back and both flanks.  
The skin had a mottled appearance with I to 2 mm. areas of 
hypopigmentation scattered throughout.  The texture over this 
area was slightly rough, but not indurated.  There was a 
single 3 to 4 mm. area of scarring in the upper back, but 
otherwise no other frank scarring in terms of cicatrix was 
seen.  There was a 3 x 10 cm. area in his upper lumbar 
midline that contained a number of 5 to 10 mm. slightly 
elevated papules and patches that were hyperpigmented.  The 
examiner stated that he reviewed the veteran's biopsy report 
of the hyperpigmented papules and patches.  The diagnosis was 
lichen planus.  The examiner diagnosed burn scars and 
hyperpigmented papules diagnosed as lichen planus.  The 
examiner opined that the lichen planus was not secondary to 
his burn scars.

At his February 2001 examination, he described what was 
characterized as "very little disability related to his 
skin."  Approximately one month twice a year, he would have 
"flare-ups" of itching that was adequately relieved by 
topical steroids.  No limitation of function was described or 
clinically observed.  He did not report recurrent infections 
or any pain related to the scars.  The examiner recognized 
that the veteran did "not suffer anything close to daily 
itching."  On physical examination, there were no 
disfiguring scars appreciated when the veteran had his shirt 
on.  With removal of the shirt and lowering of his pants, a 
"barely noticeable hyperpigmentation distributed over the 
lower part of the neck, posteriorly, and the entire surface 
of the back , and most of his shoulders and about 50 percent 
of his lateral flanks and about 25 to 50 percent of the 
posterior surface of his arms.  Most of his forearms are not 
affected and his hands were not affected.  The examiner again 
noted that the hyperpigmentation was barely noticeable, and 
the transition zone between the area of the scar and the 
normal skin was difficult to detect.  On assessment, the 
examiner stated " I basically see no disability related to 
his second degree burns."  His only disablement was 
intermittent pruritis, described as mild to moderately 
severe, without that condition being seen in a clinical 
setting.  The supplemental report from June 2001 reported 
"absolutely no functional impairment".  Upon close 
inspection, he had very well healed residuals of second 
degree burns, manifested only as some thickness of the skin 
over the previously burned area.  

The criteria for evaluating skin disabilities were revised 
and became effective August 30, 2002.  See 67 Fed. Reg. 
49590-49599 (July 31, 2002).  The SSOC issued in February 
2003 addressed both the old and new evaluation criteria.  
Moreover, the RO applied both the old and new evaluation 
criteria in the April 2005 SSOC.  Therefore, the veteran has 
been informed of the relevant rating criteria and their 
application.

In VAOPGCPREC 7-2003, the VA General Counsel (GC) held that 
in Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
Court overruled Karnas v. Derwinski, 1 Vet. App. 308 
(1991)(when a statute or regulation changes while a case 
involving the Government and a private party is pending, a 
court must apply whichever version of the law is more 
favorable to the private-party litigant.).  The GC concluded 
that the Karnas rule no longer applies in determining whether 
a statute or regulation applies to cases pending when the new 
provision was enacted or issued.

When VA adopted the revised skin rating schedule and 
published it in the Federal Register, the publication clearly 
stated an effective date of August 30, 2002, and because the 
revised regulations expressly stated an effective date and 
contained no provision for retroactive applicability, it is 
evident that VA intended to apply those regulations only as 
of the effective date.  67 Fed. Reg. 49590 ( July 31, 2002).  
Accordingly, for the period prior to August 30, 2002, only 
the "old" rating criteria may be considered in determining 
the severity of the veteran's skin disorder and evaluation 
will be under the amended provisions for evaluating skin 
disorders from August 30, 2002.

The old criteria for evaluating scars set forth under 
Diagnostic Code 7800 provided for disfiguring scars of the 
head, face and neck.  A 10 percent rating is warranted for 
moderate disfiguring scars and a 30 percent rating requires 
severe, especially if producing a marked and unsightly 
deformity of eyelids, lips or auricles.  

The new criteria of Diagnostic Code 7800 provides a 10 
percent rating where there exists one characteristic of 
disfigurement of the head, face, or neck, with the eight 
characteristics of disfigurement being: a scar 5 or more 
inches (13 or more centimeters) in length; a scar at least 
1/4 inch (0.6 centimeters) at its widest part; the surface 
contour of the scar elevated or depressed on palpation; a 
scar adherent to underlying tissue; skin hypo-or 
hyperpigmented in an area exceeding 6 square inches (39 
square centimeters); skin texture abnormal (i.e., irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding 6 square 
inches; underlying soft tissue missing in an area exceeding 6 
square inches (39 square centimeters); or skin indurated and 
inflexible in an area exceeding 6 square inches.  A 30 
percent rating is warranted for visible or palpable tissue 
loss and either gross distortion or asymmetry of one feature 
or paired set of features (nose, chin, forehead, eyes, 
(including eyelids), ears (auricles), cheeks, lips), or; with 
two or three characteristic of disfigurement.  38 C.F.R. § 
4.118, Diagnostic Code 7800 (effective August 30, 2002).

In this case, the burn residuals are described as not 
normally visible or barely visible.  The examiner reported he 
could "basically see no disability related to his second 
degree burns."  Under the circumstances, it cannot be found 
that the veteran has moderate disfiguring scars (i.e., the 
criteria for a the next higher 30 percent rating) or that he 
meets the next higher 30 percent rating under the new 
criteria for Diagnostic Code 7800.

Diagnostic Code 7801, in effect prior to August 30, 2002, 
contemplates third degree burn scars.  A 10 percent rating is 
assigned for area or areas exceeding 6 square inches (38.7 
square centimeters).  A 20 percent rating is assigned for 
areas exceeding 12 square inches (77.4 square centimeters).  
For an area or areas exceeding one-half square foot (0.05 
square meters), a 30 percent rating is assigned.  A maximum 
rating of 40 percent is assigned for an area or areas 
exceeding 1 square foot (0.1 square meters).  Actual third 
degree residual involvement is required to the extent shown 
under 7801.  38 C.F.R. § 4.118, Diagnostic Code 7801, Note 1.  
Actual third degree residual involvement required to the 
extent shown under 7801.  Note 2:  Ratings for widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk, will be 
separately rated and combined.  38 C.F.R. § 4.118, Diagnostic 
Code 7801, Note 2.

Diagnostic Code 7801, effective as of August 30, 2002, 
contemplates scars other than the head, face, or neck, that 
are deep or that cause limited motion.  A 10 percent rating 
is assigned for an area or areas exceeding 6 square inches 
(39 square centimeters)  A 20 percent rating is assigned for 
an area or areas exceeding 12 square inches (77 square 
centimeters). Area or areas exceeding 72 square inches (465 
square centimeters) warrants a 30 percent rating.  A 40 
percent rating is assigned for an area or areas exceeding 144 
square inches (929 square centimeters).  

Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with Sec. 4.25 of this part.  38 C.F.R. § 
4.118, Diagnostic Code 7801, Note 1.  A deep scar is one 
associated with underlying soft tissue damage.  38 C.F.R. § 
4.118, Diagnostic Code, Note 2.

Here the scars are not deep nor do they result in limitation 
of motion.  Additionally, the record does not show actual 
third degree residual involvement.  As previously noted, the 
scars are barely visible and there is no evidence that during 
the course of the appeal that the veteran experienced any 
residual effects from the burn scars.  Thus, under the old 
and new versions of Diagnostic Code 7801, a higher evaluation 
is not demonstrated or approximated.

A "burn" to the third degree is defined to involve necrosis 
through the entire skin.  Dorland's Illustrated Medical 
Dictionary, p. 237 (28th ed. 1994).  "Necrosis" is defined 
as morphological changes indicative of cell death.  Id. at 
1103.  These citations are provided purely for definitional 
purposes to aid in the Board's discussion.  Cf. Kirwin v. 
Brown 8 Vet. App. 148 (1995), Traut v. Brown 6 Vet. App. 181 
(1994).  Use of references in this manner does not conflict 
with the holding in Thurber v. Brown, 5 Vet. App. 119 (1993).  
In this case, the medical evidence does not reflect burn 
residuals to the level of severity demonstrating or 
approximating residuals of any third degree burns.  The 
overall evidence of record shows minimal residuals from his 
burn.  In fact, the burn scars according to several of the VA 
examination reports are barely visible.  Accordingly, a 
higher evaluation pursuant to the old Diagnostic Code 7801 is 
not warranted.  

The veteran's disability has been rated pursuant to 
Diagnostic Code 7802 since service connection was established 
pursuant to a July 1973 rating.  Under the old criteria, that 
code provides that second degree burn scars of an area or 
areas approximating one square foot (0.1m) or more are rated 
as 10 percent disabling.  38 C.F.R. § 4.118, Diagnostic Code 
7802 (2001).  Under the revised Diagnostic Code 7802, a 10 
percent rating may be assigned scars, other than head, face, 
or neck, that are superficial, do not cause limited motion 
and cover an area or areas of 929 square centimeters (144 
square inches) or greater.  38 C.F.R. § 4.118, Diagnostic 
Code 7802 (2004).  The Board considers that the service 
connected burn residuals fall squarely within Diagnostic Code 
7802, both in terms of the extent and severity of the burn 
residuals.  

Under the old version of Diagnostic Code 7803, a 10 percent 
rating is assigned for superficial, poorly nourished scars 
with repeated ulceration.  The current version of Diagnostic 
Code 7803 provides a 10 percent rating for superficial 
unstable scars.  An unstable scar is described as one where, 
for any reason, there is frequent loss of covering of skin 
over the scar.  See 38 C.F.R. § 4.118, Diagnostic Code 7803, 
Note 1 (2004).  Tender and painful superficial scars are 
rated 10 percent disabling under the old and new versions of 
Diagnostic Code 7804.  The clinical evidence does not suggest 
the presence of superficial, poorly nourished scars with 
repeated ulceration or superficial unstable scars or tender 
or painful scars.  Accordingly, there is no basis for a 
compensable evaluation under those diagnostic criteria.  

In light of the foregoing, the Board finds that the evidence 
is against a rating in excess of 10 percent for the service-
connected residual burns to the neck, back, arms, and flanks.


Bilateral Hearing Loss

In April 1999, VA examination revealed pure tone thresholds 
in decibels as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
35
65
LEFT
90
105+
105
105
1050

The veteran had an average pure tone threshold on the right 
of 33 and 105+ was the average on the left.  Speech 
recognition scores on the Maryland CNC word test list were 96 
percent on the right ear and the left ear could not be tested 
due to the severity of the loss.



In November 2001,VA examination revealed pure tone thresholds 
in decibels as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
40
65
LEFT
105
105
105
105
1050

Speech recognition scores on the Maryland CNC Word Test list 
was 64 percent on the right at 65 db and no response for the 
left ear at the limits of the audiometer.  The right ear did 
improve to 84 percent.

In June 2003,  pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
25
50
65
LEFT
105
105
105
105
1050

The average decibel loss between 1000 and 4000 hertz was 37.5 
decibels in the right ear, and 105 decibels in the left ear.  
Speech audiometry testing revealed speech recognition ability 
of 88 percent in the right ear and 0 percent in the left ear.  
He had a hearing aid for the right ear that was issued in 
January 2003.  Word recognition was regarded as good at 
normal conversation levels on the right and poor on the left.  

During the course of this appeal, VA revised the criteria for 
evaluation of hearing impairment, effective on June 10, 1999. 
See 64 Fed. Reg. 25202 (May 11, 1999).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, VA has a duty to adjudicate the claims 
only under the former criteria for any period prior to the 
effective date of the new provisions, and to consider the 
revised criteria for the period beginning on the effective 
date of the new provisions.  If an increase is warranted on 
the basis of the revised the criteria, the effective date of 
the increase cannot be earlier than the effective date of the 
revised criteria.  See Wanner v. Principi, 17 Vet. App. 4, 9 
(2003); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  See 
also VAOPGCPREC 3-2000 (2000) and 7-2003 (2003).

The Board notes that the revised pertinent regulations were 
not intended to make any substantive changes, but to add 
certain provisions that were already the practice of VA.  See 
64 Fed. Reg. 25202 (1999) (codified at 38 C.F.R. § 4.85).  
The frequencies used for the evaluation of hearing loss, the 
percentage of speech discrimination used for the evaluation 
of hearing loss, and the tables used to determine the level 
of hearing impairment and the disability evaluation of each 
level of hearing impairment have not changed.

However, the revised criteria added a special provision for 
evaluating exceptional patterns of hearing impairment, deemed 
to exist:

(a) When the pure tone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 
1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
will be evaluated separately.

38 C.F.R. § 4.86 (2004).

While the regulations noted above had been published and 
became effective during the pendency of this appeal, they 
were not applied to the present claim.  A comparison to the 
previous version of the regulation does not disclose any 
pertinent change to the regulation that would affect the 
outcome of this decision, however.  See 38 C.F.R. § 4.85, 
4.87, 4.87a (2000).  Therefore, the Board concludes that the 
veteran is not prejudiced by application of the current 
criteria to his claim since there are no substantive changes 
in the regulation.

Because there has been no significant change in the 
substantive criteria directly affecting the appeal, the Board 
finds that the veteran is not prejudiced by proceeding to 
consider the issue on appeal for higher evaluation for 
bilateral hearing loss.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  Under these circumstances, a remand of the 
claims for higher ratings for bilateral hearing loss would 
only needlessly delay consideration of the veteran's claims, 
without any benefit to the veteran.  Therefore, the Board 
will proceed with the analysis of the merits of the veteran's 
claims for higher evaluations bilateral hearing loss during 
the period in question.

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with average hearing 
threshold levels as measured by puretone audiometry tests.  
To evaluate the degree of disability from bilateral service-
connected defective hearing, the rating schedule establishes 
11 auditory acuity levels designated from level 1 for 
essentially normal acuity through level 11 for profound 
deafness.  38 C.F.R. § 4.85 (prior to and from June 10, 
1999).  

When the issue involves a claim for an increased rating for a 
hearing loss, the applicable rating will be determined by 
applying the numerical values listed in the audiometric 
examination report to the applicable rating tables.  
38 C.F.R. § 4.85, Tables VI and VII.  The Board emphasizes 
that "assignment of disability ratings for hearing impairment 
are by mechanical application of the rating schedule to the 
numeric designations assigned after audiometric evaluations 
are rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 339 
(1992).  

Applying the diagnostic criteria to the findings on the 
audiological examinations detailed above, the findings 
correspond to auditory Level II designation (better ear--
right) and auditory Level XI designation (poorer ear--left), 
respectively.  The Board notes that no more than a 10 percent 
rating is warranted for bilateral defective hearing where 
puretone threshold in one ear warrants an auditory acuity 
Level II designation, and the poorer ear warrants an auditory 
acuity level XI designation, based on application of the 
reported findings to Tables VI and VII..  Thus, the current 
findings do not approximate an evaluation in excess of 
10 percent.

The Board points out that, as the record reveals pure tone 
thresholds meeting the definition of exceptional hearing 
impairment for the left ear under 38 C.F.R. § 4.86(a), the 
provisions of that regulation are for consideration.  
However, even when Table VIa (in lieu of Table VI) and the 
revised provisions of 38 C.F.R. § 4.86 are considered for 
each ear, the findings of above cited audiometric examination 
warrants no more than the assignment of a 10 percent 
evaluation.  See 38 C.F.R. § 4.86, Table VIa (2004).

Thus, consideration of Table VIa does not result in a more 
favorable Roman numeral designation for hearing impairment in 
either ear as compared to the Roman numeral designation 
assigned under Table VI.  See 38 C.F.R. § 4.86(a).  
Additionally, audiological examination findings do not 
reflect a pure tone threshold of 30 dBs or less at 1000 
Hertz, and 70 dBs or more at 2000 Hertz.  See 38 C.F.R. 
§ 4.86(b).

Under these circumstances, the Board finds that the record 
presents no basis for assignment of more than the 10 percent 
evaluation for bilateral hearing loss under either criteria.

The Board in no way discounts the difficulties that the 
veteran experiences as a result of his bilateral hearing 
loss.  However, it must be emphasized that the assignment of 
disability ratings for hearing impairment is derived by a 
mechanical application of the rating schedule to the numeric 
designation assigned after audiometry results are obtained.  
Hence, the Board has no discretion in this matter and must 
predicate its determination on the basis of the results of 
the audiology studies of record.  See Lendenmann v. Principi, 
3 Vet. App. 345 (1992).  In other words, the Board is bound 
by law to apply VA's rating schedule based on the veteran's 
audiometry results.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.



Conclusion

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claims.  
Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361 (2001) (the benefit of the doubt rule 
applies only when the positive and negative evidence renders 
a decision "too close to call").   

Additionally, the Board has considered whether the record 
presents a basis for assignment of any higher in this case on 
an extra-schedular basis under 38 C.F.R. § 3.321(b)(1) (cited 
to in the March 1999 SOC).  However, the criteria for 
invoking the procedures set forth in that regulation are not 
met.  The Board acknowledges the veteran's complaints; 
however, it has not been shown by the competent, credible 
evidence of record that the veteran's service-connected 
disorders has resulted in marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or necessitated frequent periods of hospitalization, or that 
the disability otherwise presents such an exceptional or 
unusual disability picture as to render impractical the 
application of the normal schedular rating criteria.  In the 
absence of evidence of such factors as those outlined above, 
the Board is not required to refer the claim for compliance 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to increased evaluation for residuals of a skull 
fracture is denied. 

Entitlement to increased evaluation for residuals of second 
and third degree burns to the neck, back, arms, and flanks 
with residuals of minimal hyperpigmentation is denied.

Entitlement to increased evaluation for bilateral hearing 
loss is denied. 



	                        
____________________________________________
	K. OSBORNE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


